Michael D. Courtney, D.C., President Arkansas State Board of Chiropractic Examiners 101 East Capitol, Suite 209 Little Rock, AR 72201
Dear Mr. Courtney:
You have presented the following question for my opinion:
  Can Arkansas' "Any Willing Provider" law be reinstated in light of the recent U.S. Supreme Court ruling in Kentucky Association of Health Plans, Inc. v. Miller, 00-1471, which was decided on April 2, 2003?
RESPONSE
I am unable to respond to your question at this time in light of this office's long-standing policy against the issuance of opinions on questions that are the subject of pending litigation. It has come to my attention that an issue that is central to your question is the subject of currently pending litigation. That issue is likely to be pivotal inArkansas Blue Cross and Blue Shield, et at v. St. Vincent InfirmaryMedical Center, U.S. District Court, E.D. Ark. No. 4:03CV00662 GTE.
My policy of declining to address issues that are the subject of pending litigation is based primarily upon the separation of powers doctrine.See, e.g., Ops. Atty Gen. Nos. 2003-032; 2002-302; 99-389; 97-329; 97-105. Any opinion issued from my office would constitute executive comment on matters that are properly before a judicial body. Any answer to the question you have raised must be provided in the judicial forum. Accordingly, I must not address your question at this time.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General